NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “wherein the host device includes an imaging medical device” and “wherein imaging operation of the imaging medical device is inhibited during switching of wireless communication from the first RF channel to the selected available RF channel” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 9 and 15 recite similar limitations to those of claim 1, therefore, claims 9 and 15 are allowed for similar reasons as stated above.
With respect to claim 21, the limitations “wherein the signal quality comprises a channel utilization,” “wherein the threshold signal quality comprises a threshold channel utilization,” and “wherein the threshold channel utilization is increased responsive to an increase in a first RF channel signal-to-noise ratio” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 21 is allowed.
Claims 2-8, 10-14, and 16-20 depend from an allowable base claim, therefore, claims 2-8, 10-14, and 16-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN P COX/Primary Examiner, Art Unit 2474